Chalmers, J.,
delivered the opinion of the court.
The appeal taken from the Mayor’s Court was dismissed in the Circuit Court, upon the ground that the latter tribunal had no jurisdiction by law to entertain appeals from the former.
Whether this be true or not, the Circuit Court has, by the common law, jurisdiction by certiorari to revise the proceedings of inferior tribunals, and it is agreed by the parties that the proceedings here shall be treated as by certiorari.
Says Judge Dillon, in his work on Municipal Corporations :
“ The unquestionable weight of authority in this country is, if an appeal be not given, or some specific mode of relief provided, that the superior common-law courts will, on certiorari, examine the proceedings of municipal corporations, even though there be no statute giving this remedy; and if it be found that they have exceeded their chartered powers, or have not pursued those powers, or have not conformed to the requirements of the charter or law under which they have undertaken to act, such proceedings will be reversed or annulled. An aggrieved party is, in such case, entitled to a certiorari, ex debito justitioe.” 2 Dill, on Mun. Corp., sec. 740, and authorities there cited.
By the agreement of the parties we understand that we are invited to pass upon the whole merits of the case, and, looking to the merits, the appellant was not aggrieved by the refusal of the Circuit Court to take jurisdiction of his case. His complaint is that a privilege tax has been imposed by the corporate authorities on the class of merchants to which he belongs, while sundry other classes of business men in the town were not embraced in such taxation; and this he contends is violative of the constitutional provision (art. 12, sec. 20) that “ taxation shall be equal and uniform throughout the state. All property shall be taxed in proportion to its value, to be ascertained as directed by law.” It is well settled that, if provisions of this character apply at all to privilege taxes *115imposed on business pursuits and professions, all that is necessary in levying them is that all persons pursuing the same, occupation shall be taxed the same amount, or in the same ratio.
It is not necessary that every conceivable calling shall be. embraced. The Legislature, by the act of 1875 (Sess. Acts 1875, p. 3), authorized municipal corporations to levy privilege taxes, not exceeding fifty per cent upon the amounts, already levied for state purposes.
It was not essential that the corporations, in making their' levies, should embrace every trade or profession taxed by the state. City of Sacramento v. Crocker, 16 Cal. 119; Burch v. City of Savannah, 42 Ga. 596; Home Ins. Co. v. City of Augusta, 50 Ga. 530; Anderson v. Kerns, 14 Ind. 199; Bright v. McCullough, 27 Ind. 223; The State v. Valkmar, 20 La. An. 585.
Judgment affirmed.